Motion for reargument granted and reargument set down for Wednesday, March 4, 1942. [See ante, p. 898; post, p.-.] Section 102 of the Tenement House Law is not applicable. On the reargument, attention may be directed to the following: (a) Was the painting done by the landlord in April, 1938, a proximate cause of the accident; (b) did the landlord have control of the building, in so far as the painting of the exterior of the casement *968window was concerned; (e) if (b) should be answered in the negative, the liability of the landlord, having particular reference to the rule stated in Kirshenbaum v. General Outdoor Adv. Co. (258 N. Y. 489). Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.